DETAILED ACTION
This action is in response to the amendment filed on 08/07/2021.
Since applicant’s response to the 35 U.S.C. 112 rejection provided in the previous office action fails to overcome this rejection, this rejection is being maintained.

Response to Amendment
Applicant’s amendment filed on 08/07/2021 has been entered. No claims have been amended. Claims 22 – 24 have been added. Claims 1 – 24 are still pending in this application, with claims 1, 11 and 21 being independent.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
	
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “voice trigger detector”, “gain calculation unit” and “linear gain unit” in claim 21
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claim limitations “voice trigger detector”, “gain calculation unit” and “linear gain unit” in claim 21 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification mentions electronic components and  circuits (paragraphs 20 and 76), yet fails to specifically recite what electronic components and circuits perform the entire claimed function  (Because the illustrated at least one embodiment of the present invention may for the most part, be implemented using electronic components and circuits known to those skilled in the art, details will not be explained in any greater extent than that considered necessary as illustrated above, for the understanding and appreciation of the underlying concepts of the present invention and in order not to obfuscate or distract from the teachings of the present invention, paragraph 20)
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent 
Claim 24 repeats the same limitations recited in claim 1. Therefore, claim 24 fails to further limit the subject matter of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 6, 10 - 16, 20 , 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Page (US 2016/0379635) in view of Pechanec et al. (US 2018/0033424) (“Pechanec”) and further in view Matsuo (US 2014/0149111).
For claims 1, 11 and 24, Page discloses a method and non-transitory  computer readable medium that stores the instructions for the method for speech pre-processing (Abstract; [0091]), the method comprises: receiving, by a mobile device  ([0029] [0030]), multiple input audio signals that comprise a first group of input audio signals (speech signals comprising trigger phrase data, Fig.7; [0034] [0078]) and a second group of input audio signals (speech signals comprising command words, Fig.7; [0034] [0078]), the second group of audio signals follow the first group of input audio signal (the axis labelled Bin shows the data input from themicro0hone 18, wherein TP1 and TP2  are the trigger data sections and CP1-CP3 are the command word data sections, Fig.7; [0078]); buffering the multiple input audio signals to provide a first group of buffered audio signals and a second group of buffered audio signals (the data Bin derived from 
	However, Pechanec discloses a method for the purpose of receiving a voice command (Abstract), wherein the voice command is received by a smart assistant implemented on a mobile device ([0009 – 0011]).
	Additionally, Matsuo discloses a speech enhancement apparatus and method (Abstract), wherein a linear gain factor (g, [0041]) is determined based relationship between a value of a property of a group of audio signals (group of audio signals comprise both speech components and noise components so that signal-to noise ratio is a property for each frame of these audio signals, [0024] [0025] [0028 – 0031] [0036 – 0038]) and a desired value of a property of audio output signals level (amplitude/intensity of the corrected speech signal/output signal components being substantially similar to the levels of the originally received speech signals, [0046] [0047] [0050] [0051] ) (Based on a computed average value of the SNR(f) of the selected frequency band, the gain determines the gain g to be applied to all the frequency bands… When the average value  SNRav is larger than β1 but not larger than β2, the gain computing unit 14 increases the gain g linearly as the average value SNRav increases,  [0039 – 0043]). Matsuo further discloses applying the linear gain factor on the input speech signals to provide output audio signals ([0044] [0045]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify Page’s teachings with Pechanec’s teachings input audio signals are further received by a voice interactive intelligent personal assistant (smart assistant) implemented on the mobile device for the purpose increasing user satisfaction by enabling the 
Additionally, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the combined teachings of Page and Pechanec with Matsuo’s teachings so that the following is one of the multiple speech enhancement functions performed (Page, [0044]) for the purpose of increasing the intelligibility of speech by suppressing noise (Page, [0044]) (Matsuo, [0003]): the speech enhancement further comprises determining a linear gain factor to be applied on the second group of buffered audio signals, wherein the determining is based on a relationship between a value of a property of the first groups of buffered audio signals and a desired value of a property of audio output signals, wherein the audio output signals are generated by applying the linear gain factor on the second group of buffered audio signals; and the speech enhancement further comprises applying the linear gain factor on the second group of buffered audio signals to provide the output audio signals.

	For claims 2 and 12, Page further discloses verifying that the output audio signals  (Page, Sout, Fig.2 and Fig.6; [0046] [0076]) represent the voice trigger (Page, The control block recognized at time Tas that is has not received the TPD signal from the trigger detection block within a predetermined time after receiving the TPDP signal, wherein the TPD signal is sent from the trigger detection block which determines whether the signal comprises the spoken trigger phrase… at Tas Sout comprises speech that is speech but not representative of either portion of the trigger phrase, [0040] [0048 – 0051] [0053] [0068 – 0071]); and stopping the applying of the speech recognition process when verifying fails (Page, the control block responds 

For claims 3 and 13, Page further discloses verifying that the output audio signals  (Page, Sout, Fig.2 and Fig.6; [0046] [0076]) represent the voice trigger (Page, The control block recognized at time Tas that is has not received the TPD signal from the trigger detection block within a predetermined time after receiving the TPDP signal, wherein the TPD signal is sent from the trigger detection block which determines whether the signal comprises the spoken trigger phrase… at Tas Sout comprises speech that is speech but not representative of either portion of the trigger phrase, [0040] [0048 – 0051] [0053] [0068 – 0071]); and preventing from starring the applying of the speech (Page, a speech recognition processes is prevented from being starting by only sending the speech data to remote server which performs the speech recognition processing when the second trigger is detected, [0034] [0035] [0071]; claims 1, 6 and 7).

For claims 4 and 14, Page further discloses wherein the buffering is for a duration that substantially equals a time gap between a start of the voice trigger and completion of the searching for a voice trigger (Page, the buffer delays the output of the command word data until after the trigger phrase has been detected by the trigger detection block 38, wherein completion of the searching for the voice trigger comprises times related to the application processor being awaken and filly awake, [0078 – 0080] [0083] [0085]). 

	For claims 5 and 15, Page and Matsuo further discloses wherein the property of the first group of buffered audio signals (Page, the data Bin derived from the signal from the microphone 

	For claims 6 and 16, Page and Matsuo further disclose wherein the property of the first group of buffered audio signals differs from the property of the audio output signals (Page, the data Bin derived from the signal from the microphone 18 is written to a circular buffer at a location determined by a write pointer W, [0034] [0077] [0078] [0084]) (Matsuo, group of audio signals comprise both speech components and noise components so that signal-to noise ratio is a property for each frame of these audio signals, [0024] [0025] [0028 – 0031] [0036 – 0038]) differs from the property of the audio output signals (Matsuo, amplitude/intensity of the corrected speech signal/output signal components,  [0045 - 0047] [0050] [0051]).

	For claims 10 and 20, Page and Matsuo further discloses wherein when failing to find the voice trigger then preventing from executing the (i) determining of the linear gain factor, (ii) applying the linear gain factor, and (ii) applying the speech recognition process (Page, TPDP  is never received at the control block from the partial trigger detection block since the first portion of the trigger phrase is not present. Therefore, the speech enhancement block and application 

For claim 21, Page discloses mobile device (Abstract) comprising a buffer (Fig.6, 46; [0077]), a voice trigger detector (TP Det and Part-TP Det, Fig.6, 38 and 39; [0077]), a speech enhancement unit, Fig.6, 42) and a speech recognition unit (Fig.6, 32); wherein the buffer is configured to: (i) receive multiple input audio signals that comprise a first group of input audio signals (speech signals comprising trigger phrase data, Fig.7; [0034] [0078]) and a second group of input audio signals (speech signals comprising command words, Fig.7; [0034] [0078]), the second group of audio signals follow the first group of input audio signal (the axis labelled Bin shows the data input from themicro0hone 18, wherein TP1 and TP2  are the trigger data sections and CP1-CP3 are the command word data sections, Fig.7; [0078]) and to (ii) buffer the multiple input audio signals to provide a first group of buffered audio signals and a second group of buffered audio signals (the data Bin derived from the signal from the microphone 18 is written to a circular buffer at a location determined by a write pointer W, [0034] [0077] [0078] [0084]); wherein the voice trigger detector that is configured to search for a voice trigger in the first group of input audio signals (the trigger detection block and partial trigger detection block monitors the received data and determines wherein the data represents a spoken trigger phrase or a predetermined selected part of the spoken trigger phrase, [0037] [0038] [0040 – 0042] [0048] [0049] [0079]);  wherein when the voice trigger detector detects the voice trigger then: the speech enhancement unit determines the speech enhancement to be applied on the second group of buffered audio signals, wherein audio output signals are generated by applying the speech enhancement parameters on the second group of buffered audio signals (the partial trigger 
	However, Pechanec discloses a method for the purpose of receiving a voice command (Abstract), wherein the voice command is received by a smart assistant implemented on a mobile device ([0009 – 0011]).
	Additionally, Matsuo discloses a speech enhancement apparatus and method (Abstract), wherein a linear gain factor (g, [0041]) is determined  by a gain computing unit (Fig.2, 14) based relationship between a value of a property of a group of audio signals (group of audio signals 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify Page’s teachings with Pechanec’s teachings input audio signals are further received by a voice interactive intelligent personal assistant (smart assistant) implemented on the mobile device for the purpose increasing user satisfaction by enabling the mobile device to act on behalf of the user to perform certain tasks or services related to the user (Pechanec, [0002]).
Additionally, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the combined teachings of Page and Pechanec with Matsuo’s teachings so that the following is one of the multiple speech enhancement functions performed (Page, [0044]) for the purpose of increasing the intelligibility of speech by suppressing noise (Page, [0044]) (Matsuo, [0003]): the speech enhancement unit further comprises a gain calculation unit and a linear gain unit, wherein the gain calculation unit is configured to determine a linear gain factor to be applied on the second group of buffered audio signals, .

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Page (US 2016/0379635) in view of Pechanec et al. (US 2018/0033424) (“Pechanec”), and further in view Matsuo (US 2014/0149111), and further in view of Archibald (US 2008/0235011).
For claims 7 and 17, the combination of Page, Pechanec and Matsuo fails to teach, wherein the property of the first group of buffered audio signals is a maximal intensity of the first group of buffered audio signals.
However, Archibald discloses a method for automatically controlling the level of speech signals (Abstract), wherein peak amplitudes of an input speech signal are used to determine gain ([0047] [0050] [0054 – 0056] [0061 – 0064]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Page, Pechanec and Matsuo in the same way that Archibald’s invention has been improved to achieve the following predictable results for the purpose of increasing the intelligibility of speech by performing level control (Page, [0044]) (Matsuo, [0003]) (Archibald, [0005] [0006]): the property of the first group of buffered audio signals is a maximal intensity of the first group of buffered audio signals.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Page (US 2016/0379635) in view of Pechanec et al. (US 2018/0033424) (“Pechanec”), and further in view Matsuo (US 2014/0149111), and further in view of Toru et al. (JP5457923A/B2) (“Toru”).
For claims 8 and 18, the combination of Page, Pechanec and Matsuo fails to teach wherein the property of the group of buffered audio signals is an average intensity of the first group of buffered audio signals.
However, Toru discloses a voice recognizing method (Abstract), wherein an average amplitude distribution is used to set a gain (claims 1 and 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Page, Pechanec and Matsuo in the same way that Toru’s invention has been improved to achieve the following predictable results for the purpose of increasing the intelligibility of speech by (Page, [0044]) (Matsuo, [0003]): the property of the group of buffered audio signals is an average intensity of the first group of buffered audio signals.

Claims  9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Page (US 2016/0379635) in view of Pechanec et al. (US 2018/0033424) (“Pechanec”), and further in view Matsuo (US 2014/0149111), and further in view of Zurek et al. (US 2009/0010453) (“Zurek”).
For claims 9 and 19, the combination of Page, Pechanec and Matsuo fails to teach,
wherein the property of the first group of buffered audio signals is an intensity variation of the first group of buffered audio signals.
	However, Zurek discloses a noise reduction method (Abstract), wherein a gain is estimated to compensate for variations in signal amplitude ([0034]).
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Page (US 2016/0379635) in view of Pechanec et al. (US 2018/0033424) (“Pechanec”), and further in view Matsuo (US 2014/0149111), and further in view of  Mortazavi et al. (US 2016/0314805) (“Mortazavi”).
For claim 22, the combination of Page, Pechanec and Matsuo fails to teach wherein the property of the first group of buffered audio signals is a dynamic range of the first group of buffered audio signals, the property of the audio output signals is a dynamic range of the audio output signals.
However, Mortazavi discloses a method for improving the dynamic range of a voice activated system (Abstract), wherein gain is selected according to dynamic range characteristics of the signals (SNR comprising ratio of highest  signal level to noise floor) comprising a voice trigger ([0035] [0036] [0039]) and desired dynamic range characteristics of output signals to perform command processing ([0037] [0047]) ([0010] [00375– 0040] [0044] [0047 – 0050] [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Page, Pechanec and .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Page (US 2016/0379635) in view of Pechanec et al. (US 2018/0033424) (“Pechanec”), and further in view Matsuo (US 2014/0149111), and further in view of  Charriere (US 2010/0248786) (“Charriere).
For claim 23, the combination of Page, Pechanec and Matsuo fails to teach , wherein the method is executed without introducing non-linear distortions to the second group of buffered audio signals before the applying of the speech recognition process.
However, Charriere discloses a speech recognition method (Abstract), wherein automatic speech recognition does not work well if there are non-linear distortions within the audio capture system (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the combined teachings of Page, Pechanec and Matsuo with Charriere’s teachings to that method is executed without introducing non-linear distortions to the second group of buffered audio signals before the applying of the speech recognition process for the purpose of efficiently performing speech recognition.

Response to Arguments
Applicant's arguments filed on 08/07/2021 have been fully considered but they are not persuasive. On page 8 of the remarks, applicant argues that the “gain factor is applied on speech . 
Additionally, applicant argues that Matsuo applies a non-linear transformation on the speech signals on page 9 of the remarks. However, applicant’s claims fail to limit the process of how the linear gain factor is applied to the audio signals. Therefore, applying a linear gain factor per frequency band of the audio signal reads on applicant’s claim limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/            Primary Examiner, Art Unit 2657